[DO NOT PUBLISH]

                     IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE ELEVENTH CIRCUIT
                                  ________________________
                                                                                            FILED
                                          No. 11-11592      U.S. COURT OF APPEALS
                                      Non-Argument Calendar   ELEVENTH CIRCUIT
                                    ________________________ DECEMBER 22, 2011
                                                                                         JOHN LEY
                                      Agency No. A089-484-757                             CLERK




GUSTAVO ENRIQUE SUAREZ SANCHEZ,


llllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllPetitioner,

                                                    versus

U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllRespondent.

                                    ________________________

                              Petition for Review of a Decision of the
                                   Board of Immigration Appeals
                                   ________________________

                                          (December 22, 2011)

Before HULL, MARCUS and BLACK, Circuit Judges.

PER CURIAM:

        Gustavo Suarez Sanchez (“Suarez”), a native and citizen of Venezuela, seeks
review of the Board of Immigration Appeals (“BIA”) final order affirming the

Immigration Judge’s (“IJ”) order of removal pursuant to the Immigration and

Nationality Act (“INA”) § 237(a)(1)(B), 8 U.S.C. § 1227(a)(1)(B). The BIA

concluded that Suarez was statutorily ineligible for adjustment of status to that of a

lawfully admitted permanent resident because he had been admitted into the United

States as an alien in transit without visa (“TWOV”). Suarez concedes that he was

initially admitted into the United States in TWOV status when he arrived at the

Houston-Bush Intercontinental Airport. He argues that, contrary to the BIA’s

conclusion, he was subsequently admitted into the United States in a status other than

TWOV when an immigration officer inspected his passport and airline ticket, and

permitted him to leave the airport’s immigration lounge and enter the general airport

area for the purpose of accessing the airport’s services. Thus, Suarez argues that he

was statutorily eligible for an adjustment of status.

                                          I.

      When examining a petition for review, we must first consider whether we have

subject matter jurisdiction. Resendiz-Alcaraz v. U.S. Att’y Gen., 383 F.3d 1262,

1266 (11th Cir. 2004). We review our subject matter jurisdiction de novo. Sanchez

Jimenez v. U.S. Att’y Gen., 492 F.3d 1223, 1231 (11th Cir. 2007). We generally lack

jurisdiction to review a judgment regarding an alien’s adjustment of status to that of

                                          2
a lawfully admitted permanent resident. 8 U.S.C. § 1252(a)(2)(B)(i); see 8 U.S.C.

§ 1255. We, nonetheless, retain jurisdiction to review constitutional claims and

questions of law. 8 U.S.C. § 1252(a)(2)(D). Thus, we have jurisdiction to review a

claim to the extent that it challenges the application of a legal standard to an

undisputed factual pattern, but we may not review the BIA’s factual findings.

Jean-Pierre v. U.S. Att’y Gen., 500 F.3d 1315, 1322 (11th Cir. 2007).

       Because Suarez’s eligibility for adjustment of status claim challenges the

application of the relevant statutory legal standard to the undisputed facts, we have

jurisdiction to consider his claim. Id.

                                            II.

       Where the BIA issues its own opinion, we review only the BIA’s decision

unless the BIA expressly adopts the IJ’s decision. Kueviakoe v. U.S. Att’y Gen., 567
F.3d 1301, 1304 (11th Cir. 2009). Here the BIA issued its own decision, without

expressly adopting the IJ’s decision, and we therefore review only the BIA’s decision.

       We review issues of law de novo, including questions of statutory

interpretation. De Sandoval v. U.S. Att’y Gen., 440 F.3d 1276, 1278 (11th Cir.

2006). However, following the principles of Chevron deference, when we review

the BIA’s construction of a statute that it administers, we “will defer to the BIA’s

interpretation of [the] statute if it is reasonable and does not contradict the clear intent

                                             3
of Congress.” Quinchia v. U.S. Att’y Gen., 552 F.3d 1255, 1258 (11th Cir. 2008)

(quotation omitted).

      If certain criteria are satisfied, the Attorney General may adjust the status of an

alien who was “inspected and admitted or paroled into the United States” to that of

a permanent resident. 8 U.S.C. § 1255(a). Aliens admitted in TWOV status,

however, are not eligible to have their status adjusted to that of a lawfully admitted

permanent resident unless they meet specific statutory criteria not applicable here.

8 U.S.C. § 1255(c), (i); 8 C.F.R. § 245.1(b)(1) (providing that aliens that enter the

United States in transit without a visa are ineligible to apply for adjustment of status

to that of a lawful permanent resident).

      “Admission” and “admitted” denote “the lawful entry of [an] alien into the

United States after inspection and authorization by an immigration officer.” 8 U.S.C.

§ 1101(a)(13)(A). The INA no longer defines the term “entry.” Prior to the Illegal

Immigration Reform and Immigrant Responsibility Act of 1996 (“IIRIRA”), however,

“entry” was defined as the “coming of any alien into the United States, from a foreign

port or place or from an outlying possession, whether voluntary or otherwise.” 8

U.S.C. § 1101(a)(13) (1995). Moreover, the BIA has determined that an “entry”

requires, among other things, “a crossing into the territorial limits of the United

States.” Matter of Martinez-Serrano, 25 I. & N. Dec. 151, 153 (BIA 2009) (quotation

                                           4
omitted); Farquharson v. U.S. Att’y Gen., 246 F.3d 1317, 1320-21 (11th Cir. 2001).

      After thorough review of the record and the parties’ briefs, we deny the

petition. In light of the historical definition of “entry,” Suarez’s prior admission to

the United States in TWOV status when he arrived at the Houston airport, and the

absence of any intervening departure, the BIA’s conclusion that the immigration

officer’s consent to Suarez’s request to access the general airport area did not

constitute a separate “admission” to the United States under 8 U.S.C.

§ 1101(a)(13)(A) was a reasonable construction of the INA to which we must defer.

See Quinchia, 552 F.3d at 1258. And because Suarez was only admitted to the United

States in TWOV status, he was statutorily ineligible for an adjustment of his status.

8 U.S.C. § 1255(c); 8 C.F.R. § 245.1(b)(1).

      PETITION DENIED.




                                          5